Mr. PRESIDING JUSTICE CRAVEN dissenting: This appeal should be dismissed for want of a final appealable order and because the issues are moot. This court reviews final orders of the Pollution Control Board by reason of the provisions of section 41 of the Environmental Protection Act (Ill. Rev. Stat. 1971, ch. 111½, par. 1041). That statute provides, in part, that any party adversely affected by a final order or determination of the Board may obtain judicial review under the provisions of the Administrative Review Act. This proceeding must, therefore, relate to a final order. The only difference between this case and most administrative review cases is that the review is initially obtained in the appellate court. We are limited, however, to a review of final orders or determinations. Boneyard Creek is polluted by reasons of the discharge of contaminants and polluted waters into that creek. A stipulation filed in this proceeding establishes the fact of pollution and the further fact that polluted waters are discharged into the Boneyard through various outlets of storm sewers owned by the City of Champaign. In some instances, the City has had no knowledge of such pollutional discharges and on other occasions it has had knowledge of such pollutional discharges and has made some effort to stop, and has stopped, such discharges. The stipulation further establishes that the University of Illinois has contributed to the pollutional problems of Boneyard Creek by virtue of discharge from its Abbott Power Plant. Thus, under that stipulation there cannot be any debate about the fact of pollutants being discharged into the Boneyárd. This proceeding, was properly concerned with ascertaining what to do about that pollution and fixing responsibility for corrective action. The Pollution Control Board rendered an opinion and the parties are not happy with some of the findings. The fact of the matter is, however, that the Pollution Control Board by its order only required the City of Champaign, no later than March 16, 1972, to submit a report to the Environmental Protection Agency. That report was to contain further information and a recitation of steps taken by the City to deal with the pollution and a detailed program to clean up and improve the quality of the water in Boneyard Creek within a reasonable fixed period of time and to the extent practicable. The order specified that upon reciept of the report the Pollution Control Board would decide what further proceedings were then appropriate. No specific affirmative action program was imposed upon the City. Only the filing of a report was required. The City has now filed such report. Thus, as to the City of Champaign, there is no order that finally determined anything, but rather the order is purely interlocutory in nature. It is not dispositive of any of the issues. It does not purport to impose any sanction and it is not final. Inasmuch as it is not final, it is not reviewable. Furthermore, the report has been filed and it seems strange that this court is determining the validity of an order requiring the filing of a report which has already been filed. The issue is moot and as to the City of Champaign the appeal should be dismissed. As to the University of Illinois, it has admitted to the discharge of pollutants from its Abbott Power Plant. The Board ordered the University to file a report containing a program detailing the corrective measures to be taken by the University to stop the pollution. Here, again, the Board reserved for its future determination what further proceedings might be appropriate after receipt of the report. It does not appear that the University has filed the required report. However, even absent the order of the Pollution Control Board, the University is statutorily required to report to the Environmental Protection Agency on or before December 1 of each year with reference to the same subject matter encompassed in the report. Thus, the order of the Pollution Control Board as to the University essentially only duplicates the statutory duty. (See Ill. Rev. Stat. 1971, ch. 111½, par. 1047.) Thus, as to the University, the order is not final and only requires the doing of that which the law already requires. A review of that order is thus an academic exercise. The appeal should be dismissed as to tire University.